Citation Nr: 1009072	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  09-11 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for tuberculosis, to 
include as secondary to asbestos exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to tuberculosis.

3.  Entitlement to service connection for scaring of the 
lungs due to tuberculosis.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1956 until August 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
tuberculosis (TB), chronic obstructive pulmonary disease 
(COPD), and scaring of the lungs.  The Board finds that these 
issues must be remanded for further evidentiary and due 
process development.

In a hearing before the undersigned in September 2009, the 
Veteran stated that he was first diagnosed with COPD some 
time around 1990.  Notations in the record indicate that this 
diagnosis was made by x-ray imaging taken in 1993 at a VA 
facility in Loma Linda, California.  The Veteran's claims 
file does not include records of treatment at Loma Linda and 
such records, having been identified, must be obtained and 
associated with the record.

In March 2009 the Veteran submitted records relating to TB 
treatment from September 1970 to October 1976 and a letter 
from September 1970 indicating that he had come in contact 
with an individual with TB while on active duty.  The Veteran 
did not submit a waiver of initial RO review of this new 
evidence pursuant to 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO is to request all records of 
treatment from the VA medical facility at 
Loma Linda, California.  If no records are 
available, it should be indicated in the 
record.

2.  After the above development has been 
completed, the RO is to adjudicate the 
claim considering all evidence of record.  
If any determination remains adverse to 
the Veteran, furnish the Veteran a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

